No. 04-02-00638-CV
IN RE Cameron Jay SCHEEL
Original Mandamus Proceeding
Arising from the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-11254
Honorable Janet P. Littlejohn, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	September 25, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus.  The trial court's order
states that "a record of testimony was made;" however, the relator did not file "a properly
authenticated transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered in evidence."  Tex. R. App. P. 52.7(a)(2).  In addition, the original  petition for
divorce states that the "[i]nformation required by section 152.209 of the Texas Family Code is
provided in the attached affidavit;" however, the original petition for divorce included in the exhibits
to the mandamus petition did not include the attached affidavit.  Accordingly, relator's petition for
writ of mandamus is denied without prejudice to refiling a petition in compliance with rule 52 of the
Texas Rules of Appellate Procedure.  Relator shall pay all costs incurred in this proceeding.
								PER CURIAM
DO NOT PUBLISH